DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                PTO-892
     The references cited on the PTO-892 define the general state of the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-14, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016 130833.
     In regards to claims 1 and 12 the abstract of WO 833 discloses and electronic shifting of a rear derailleur when the drive sprocket is being rotated by the electric motor and the pedal crank is not causing rotation of the driven sprocket 
(57) Abstract: A derailleur-based electronic
transmission system for an electric bicycle
comprises a wheel; a driven sprocket set
coupled to the wheel via at least a first one-way
clutch, the driven sprocket set comprising two
or more concentric sprockets of different ef-
fective diameters; a drive chain configured to
engage the driven sprocket set; an electronic-
ally controllable derailleur configured to move
the drive chain among the two or more sprock-
ets; a pedal crank configured to cause rotation
. of the driven sprocket set by providing a user
_ pedal force to the driven sprocket set through
at least a second one-way clutch and the drive
chain; a motor configured to cause rotation of
the driven sprocket set by providing an elec-
tromechanical force to the driven sprocket set
. through at least a the drive chain; and an elec-
tronic controller configured to, responsive to a
determination that a shift should occur at a
time when neither the pedal crank nor the mo-
tor is causing rotation of the driven sprocket:
operate the motor to rotate the driven sprocket
at a rotational speed less than or equal to a cur-
rent rotational speed of the wheel; and operate
              the derailleur to cause the shift to occur while   
              the driven sprocket is being rotated by the motor. 
The various sensors of claims 2-4, 8, 10-11,13, 14, 17-18 and 20 are found in paragraph 0125 of WO  ‘833. The rest of the features of those claims are found in paragraph 0081.
[0081] An embodiment of an automatic transmission system can have an
active clutch. For example, an embodiment of an automatic transmission system that
allows decoupling of a user input device, such as a pedal crank, from a motor and/or
derailleur sprocket, can enable the automatic transmission system to rotate the motor
and/or the derailleur sprocket at an optimum gear-change speed (or within a range of
desirable speeds), even if that speed is unrelated or unassociated with the present pedal
crank speed. When the pedal crank is motionless or not turning, the system may be
configured to still be able to rotate the motor and/or derailleur sprocket to cause or enable
a gear change. As another example, the pedal crank may be rotating, but the present
speed of the pedal crank and the present gear ratio may not result in an optimum
rotational speed of the derailleur sprocket for effecting a gear change. Accordingly, if an
optimum shift would be enabled by a derailleur sprocket speed, the system may be
configured to decouple or at least partially decouple the pedal crank from the derailleur
sprocket to enable the motor (and/or the momentum of the bicycle) to turn the derailleur
sprocket at a faster speed than it would be turned by the pedal crank in the current gear
alone. As another example, if the pedal crank is causing the derailleur sprocket to turn at
a faster speed than would be ideal for a shift, the system may be configured to decouple or at least partially decouple the pedal crank from the derailleur sprocket to enable the
derailleur sprocket to turn at a slower speed, at least temporarily, to affect a more
optimum gear shifting condition. In some embodiments, the motor (and/or a separate
braking actuator) may be configured to provide a braking force to the derailleur sprocket
to slow the speed of the derailleur sprocket.
[0125] In an embodiment, the one or more sensors may include a pedal
cadence sensor 652 configured to measure, for example, the number of revolutions of the
pedal crank during a period of time, such as a second, minute, hour, and/or the like.
Specifically, pedal cadence sensor 652 may measure the rate at which a cyclist or user is
pedaling and/or turning the pedals. In some embodiments, the one or more sensors may
comprise a wheel speed sensor 654 configured to measure the speed of the front and/or
rear wheels. A gear ratio sensor 656 may be configured to measure the gear ratio at any
time. In some embodiments, the gear ratio sensor is based at least in part on detecting a
current position (and/or a current instructed position) of a derailleur arm. Torque sensor
658 may be configured to measure the total torque being applied to the electric vehicle
system, the torque applied by the motor, and/or the torque applied by the pedals. In some
embodiments, the torque sensor 658 is configured to output a value having a relationship,
linear or otherwise, with a detected amount of torque applied by the motor and/or pedals
to the drive wheel. In some embodiments, the toque sensor 658 (or a different sensor or
sensors) is configured to merely indicate whether the motor and/or pedals are currently
applying any torque to the drive wheel.

Allowable Subject Matter
Claims 5-7, 9, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661